Citation Nr: 1200469	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  10-17 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

2.  Entitlement to service connection for hearing loss.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sinusitis.  

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for gastroenteritis.

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to a compensable disability rating for hemorrhoids with rectal bleeding.

7.  Entitlement to a disability rating in excess of 20 percent for a service-connected lumbar spine disability.  

8.  Entitlement to separate compensable disability ratings for radiculopathy of the bilateral lower extremities.  

9.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Andrew Wener, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active military service from September 1978 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to an increased disability rating for the Veteran's spine disability and denied service connection for radiculopathy of both lower extremities.  An August 2010 rating decision adjudicated the other issues on appeal.  

In August 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that testimony is associated with the claims file.  

Service connection is in effect for a lumbar spine disability.  The RO adjudicated the issues involving radiculopathy of the lower extremities as involving service connection.  At the August 2011 hearing, the Veteran clarified that he was claiming that he had leg radiculopathy as symptoms of his service-connected lumbar spine disability.  There is some medical evidence of reported neurologic symptoms of the lower extremities.  The Board has recharacterized the issue as a rating issue of entitlement to separate compensable disability ratings for radiculopathy of the bilateral lower extremities to accurately reflect the Veteran's assertions.  

The issues involving: service connection for hypertension; rating the low back disability, including radiculopathy of the legs; rating hemorrhoids; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2011, prior to the promulgation of a decision in the appeal, the appellant requested withdrawal of the appeal on the issue of entitlement to a disability rating in excess of 10 percent for tinnitus.

2.  The Veteran served as a Calvary Scout in the Army; he was exposed to acoustic trauma in during active service.

3.  Service treatment records reveal the presence of some audiology readings in excess of 20 dB during service.  

4.  July 2010 VA audiology examination reveals that the Veteran does not have a current hearing loss disability.

5.  In an unappealed October 1992 rating decision, service connection for gastroenteritis was denied on the basis that the condition was acute and transitory without evidence of current disability.  

6.  In an unappealed October 1992 rating decision, service connection for sinusitis was denied on the basis that the condition was acute and transitory without evidence of current disability.  

7.  No additional evidence related to gastroenteritis has been received has been received since the October 1992 rating decision. 

8.  The evidence received since the October 1992 rating decision related to sinusitis was not previously considered by agency decision makers; however, it does not address an unestablished fact, and fails to raise the reasonable possibility of substantiating the claim. 



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to a disability rating in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).  

3.  The criteria for reopening of a previously denied claim of service connection for gastroenteritis have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

4.  The criteria for reopening of a previously denied claim of service connection for sinusitis have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

Where a previously denied claim is being reopened, the notice must inform the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice for his claims to reopen his claims for service connection for gastritis and sinusitis, and his claim for service connection for hearing loss, by a letter dated April 2010.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim, the relative duties of VA and the claimant to obtain evidence, and notification of the laws regarding degrees of disability and effective dates.  This letter also substantially complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006), and substantially complied with the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VA has obtained service treatment records; VA treatment records; VA examination reports; assisted the appellant in obtaining evidence; and afforded him the opportunity to present testimony, statements and evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

At the August 2011 hearing, the Veteran specifically waived any error in the content or the timing of the notice provided.  

Accordingly, the appellant is not prejudiced by a decision at this time.

II.  Tinnitus

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the August 2011 hearing before the undersigned Veterans Law Judge, the appellant requested to withdraw his claim for entitlement to a disability rating in excess of 10 percent for tinnitus.  This serves to withdraw this issue on appeal.  There remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and dismissal is warranted.

III.  Service connection for Hearing Loss

The Veteran claims entitlement to service connection for hearing loss.  He asserts that acoustic trauma in the form of noise exposure during service is the cause of current hearing loss and tinnitus disabilities.  Specifically, he claims that he served as an Army Calvary Scout during service and was exposed to the loud noise of armored vehicles, helicopters, airplanes and weapons fire during his service.  His separation papers, DD 214, confirm his duties as a Calvary Scout. 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Impaired hearing is considered a disability for VA purposes when:  the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service treatment records do not reveal any complaints, or diagnosis of, hearing loss during active service.  

Entrance examination of the Veteran was conducted in September 1978; a reference audiogram was conducted.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
15
5
LEFT
25
20
20
15
10

These test results reveal a slight hearing loss at the 500 Hertz level of the left ear on entry into service.   

In April 1981, a service department audiological evaluation of the Veteran was conducted.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
25
LEFT
10
10
10
15
15

In June 1983 a service department audiological evaluation of the Veteran was conducted.  The report is graphical in nature and reveals a single pure tone threshold  in excess of 20 dB; a right ear threshold of 25 dB at the 6000 Hertz range.  

In May 1985, another service department audiological evaluation of the Veteran was conducted.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
10
5
15
LEFT
20
20
20
20
20

The puretone thresholds, in decibels, at 6,000 Hertz were 20 for the right ear and 0 for the left ear.  These test results reveal normal hearing at that time.  

In June 1988 a periodic examination of the Veteran was conducted.  Audiology testing revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
15
LEFT
10
5
5
5
10

These test results also reveal normal hearing at that time.  

An undated service department periodic examination report shows that audiology testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
10
LEFT
10
15
5
5
10

Again these test results reveal normal hearing.  

In July 1992 separation examination of the Veteran was conducted.  Audiological evaluation revealed pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
15
35
LEFT
10
20
35
20
30

The puretone thresholds, in decibels, at 6,000 Hertz were 55 in the right ear and 30 in the left ear.  These results show that he had some hearing loss, within the definition of Hensley, supra.  These results do not show a hearing loss disability within the criteria of  38 C.F.R. § 3.385.

In July 2010, a VA audiology Compensation and Pension examination of the Veteran was conducted.  The examiner reviewed the evidence of record including the hearing tests conducted during service.  The Veteran reported a history of noise exposure to during service.  Audiological evaluation revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
15
20
LEFT
15
20
15
20
20

The average pure tone decibel loss at the above frequencies was 18.75 for the right ear and 18.75 for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 98 percent in the left ear.  These findings do not demonstrate a current hearing loss disability for VA compensation purposes pursuant to 38 C.F.R. § 3.385.  

After noting the audiology threshold shifts in the service treatment records, the examiner's medical opinion was that that given the significant audiology threshold shifts during service it was "likely that the hearing loss  . . . [is] related to the noise exposure during service."  This opinion is puzzling since the results from the Compensation and Pension examination clearly show that the Veteran does not have a current hearing loss disability.  See 38 C.F.R. § 3.385.  These test results do not even indicate results above the threshold for normal hearing as established by Hensley v. Brown 5 Vet. App. 155, 157 (1993). 

At the August 2011 hearing the Veteran testified that his hearing was worse since the 2010 Compensation and Pension examination.  He requested another examination.  The Veteran receives treatment at VA facilities for other disabilities.  There is no evidence that he has ever reported, or sought treatment for, hearing loss.  There is no evidence showing that the audiology findings from the 2010 Compensation and Pension examination are incorrect or inaccurate.  

The Board accepts the Veteran's assertions that he was he was exposed to acoustic trauma in the form of noise exposure during active duty service.  The audiology reports contained in the service treatment records do show some hearing threshold shifts showing abnormal hearing results pursuant to Hensley v. Brown 5 Vet. App. 155, 157 (1993).  The recent, July 2010, VA examination report, however, demonstrates that the Veteran does not have a current hearing loss disability.  See 38 C.F.R. § 3.385.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997).  The preponderance of the evidence is against the claim for service connection for hearing loss; there is no doubt to be resolved; and service connection is not warranted.

IV.  New and Material Evidence to Reopen Claims.

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal. 38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

Reopening a claim for service connection, which has been previously and finally disallowed, requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273   (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

Service connection for gastroenteritis and sinusitis was denied in an October 1992 rating decision.  Notice of this rating decision was provided later that same month and is now final.  The evidence of record at the time of the October 1992 rating decision consisted of the Veteran's service treatment records.  

With respect to gastroenteritis, multiple service treatment records reveal treatment for complaints of abdominal and stomach pain.  Various diagnoses are of record and include: mild gastritis, viral gastritis, and viral syndrome.  A March 1989 service treatment record reveals upper gastrointestinal bleeding being the result of duodenitis as a result of heavy drinking.  The Veteran's complaints of lower gastrointestinal bleeding were identified as being related to his now service-connected hemorrhoids.  

With respect to sinusitis, the service treatment records show several instances of treatment for nasal symptoms including tender sinuses.  One service treatment records indicates it was necessary to rule out sinusitis.  However, the rest of the records indicate acute symptoms of viral syndrome and influenza.   showing a reported history of head injury and tension headaches before service without evidence of complaints or treatment for headaches during service; and private and VA treatment records showing treatment for complaints of headaches over two decades after service.  

On separation examination in July 1992, there was no indication of any current disability related to sinusitis or gastroenteritis.  Clinical evaluation of the sinuses, and gastrointestinal system were normal.  

With respect to gastroenteritis, no evidence has been received since the October 1992 rating decision.  In April 2010, the Veteran submitted a written claim that in part indicated "stomach gastro + oppetite."  He submitted no evidence related to any current diagnosis or treatment.  Recent VA medical records are negative for any treatment of diagnosis of any claimed digestive disorder.  At the August 2011 hearing, he did not even offer any testimony to his claimed gastroenteritis.  

The evidence received since the October 1992 rating decision denying service connection for gastroenteritis is not "new."  Simply put, no evidence has been submitted, obtained, or identified by the Veteran related to the reopening of this claim.  Reopening the claim is not warranted. 

With respect to sinusitis, the only evidence that has been received is the Veteran's testimony at the August 2011 hearing.  At the hearing he testified that he did not have sinus problems before service, but he did after.  He indicated he treated his sinus problems himself.  He did not identify any medical evidence which would show any current diagnosis or treatment for sinusitis.  

The Veteran's hearing testimony at the 2011 hearing was not previously considered by agency decision makers, at the time of the 1992 rating decision denying service connection for sinusitis; hence this evidence is new.  However, all this does is merely state the Veteran's report of a history related to his sinus symptoms.  An appellant's own recitation of his medical history does not constitute new and material evidence sufficient to reopen his claim when this account has already been rejected by the VA.  Chavarria v. Brown, 5 Vet. App. 468 (1993).  

The evidence received since the October 1992 rating decision is "new," as it was not considered at the time of the prior determination.  This evidence is not "material" in that it merely continues his contentions made at the time of the last denial.  And, it does not does not raise any reasonable possibility of substantiating the claim.  New and material evidence to reopen a claim of service connection for sinusitis has not been received and reopening the claim is not warranted. 


ORDER

The appeal for entitlement to a disability rating in excess of 10 percent for tinnitus is dismissed.

Service connection for hearing loss is denied.  

New and material evidence not having been received, reopening the claim of service connection for gastroenteritis is denied. 

New and material evidence not having been received, reopening the claim of service connection for sinusitis is denied. 


REMAND

The Veteran's claim for service connection for hypertension is very ill-defined.  He merely claimed service connection for the disability and then filed to provide any additional information related to his initial diagnosis or treatment for the disability.  He provided no testimony related to this disability at the August 2011 hearing.  In his September 2010 notice of disagreement (NOD) he made a vague assertion that secondary service connection was warranted as being somehow related to his service-connected low back disability.  An April 2009 VA treatment record indicates elevated blood pressure after surgery for his service-connected spine disability.  Accordingly, examination is necessary to ascertain if he currently has hypertension and, if so, whether there is any possible relationship to service-connected disabilities.

The Veteran has claims for increased disability ratings for his service-connected hemorrhoids and lumbar spine disability, including radiculopathy of the lower extremities.  Recent testimony indicates that these disabilities have worsened since the prior VA examinations were conducted.  Therefore, additional examination is required.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

The Veteran submitted a March 2011 letter which indicates that he is receiving disability benefits from the Social Security Administration (SSA), in part because of a back disability.  In the case of a claim for an increased rating, VA must obtain Social Security Administration decisions and records which may have a bearing on the veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  The Veteran should provide a list containing the names of all health care professionals and/or facilities (private and governmental) where he had been treated for his claimed hypertension.  He should identify the date and location of the medical facility where he was initially diagnosed with hypertension.  Subsequently, and after securing the proper authorizations where necessary, the RO should make arrangements in order to obtain all the records of treatment from all the sources listed by the Veteran which are not already on file.  

3.  Schedule the Veteran for the appropriate examination for hypertension.  The examination report should include a detailed account of all pathology related to hypertension found to be present. All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should elicit from the appellant a comprehensive history of his initial diagnosis of hypertension. The examiner should review the evidence of record and provide an opinion as to whether it is at least as likely as not that any current hypertension is related to the Veteran's active military service, to any service-connected disability, or whether it is aggravated by a service-connected disability.  The report of examination must include a complete rationale for all opinions expressed.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for the appropriate VA examination to determine the present severity of the service-connected hemorrhoids with rectal bleeding.  The examination report should include a detailed account of all pathology found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  Specifically, the appropriate laboratory tests to ascertain if anemia is present should be conducted and the examiner should indicate in narrative form the presence or absence of anemia and whether it is related to the hemorrhoids or the Veteran's back surgery.  The examiner must indicate whether the hemorrhoids are: large or thrombotic, irreducible, with excessive redundant tissue; there is persistent bleeding and with secondary anemia; there are fissures.  A rationale for all opinions must be provided.  The claims file must be reviewed in conjunction with the examination.

5.  Schedule the Veteran for the appropriate VA examination to determine the present severity of the thoracolumbar spine disability.  The examination report should include a detailed account of all low back pathology found to be present.  All necessary tests should be conducted and the examiner must review the results of any testing prior to completion of the report.  The examiner must review the medical evidence of record.  The examiner should:

(a) Conduct range of motion studies in the thoracolumbar spine including after repetitive movement accounting for any limitations due to pain, weakness, fatigability, or incoordination.

(b) State whether the Veteran has ankylosis in the thoracolumbar spine.

(c) Assess whether the Veteran has had any incapacitating episodes due to flare- ups in the thoracolumbar spine in the past 12 months, and if so, the duration of such episodes.  The examiner should indicate what objective basis and records support the report of incapacitating episodes.

(d) Separately assess any neurological impairment as a result of the thoracolumbar disability, including complaints of sciatica and pain in the lower extremities and state whether any impairment is analogous to mild, moderate, or severe incomplete paralysis.

A rationale for all opinions must be provided.  The claims file must be reviewed in conjunction with the examination.

6.  Review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination report does not include adequate responses to the opinions requested, it must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

7.  Following the above, readjudicate the Veteran's service connection and increased rating claims.  

* Consider his claim for service connection for hypertension on a direct basis and secondary to his service-connected disabilities.  

* Consider his lumbar spine disability under Diagnostic Code 5243 for degenerative disc disease with consideration of the criteria for both General Rating Formula for Diseases and Injuries of the Spine, and Intervertebral Disc Syndrome Based on Incapacitating Episodes.

* Adjudicate whether separate compensable disability ratings are warranted for radiculopathy of the lower extremities.  

8.  Adjudicate the claim for TDIU after obtaining any needed medical evidence, including a medical opinion if necessary.  

9.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his attorney should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


